Citation Nr: 0926098	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  06-21 566A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE
Entitlement to accrued benefits.




ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel







INTRODUCTION

The Veteran served on active duty from April 1917 to May 
1920.  He died in November 1987.  The appellant is the 
Veteran's daughter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The appellant submitted a statement wherein she said she had 
sought reimbursement of certain last expenses that were paid 
by her brother and sister in June 2009.  She asked that, if 
she was not entitled to receive reimbursement for the 
expenses, that her brother and sister be sent the proper 
forms.  

In light of the Board's action to deny the appellant's claim 
for accrued benefits, and the fact that evidence of record 
does show that certain expenses related to the funeral and 
burial of the appellant's mother were paid by others, the 
question of whether claims for reimbursement of last expenses 
paid by other family members has been raised is referred to 
the RO for further consideration.  


FINDINGS OF FACT

1.  The appellant was born in July 1947 and was over 23 years 
old at the time of her claim for VA benefits in February 
2005.

2.  The appellant was not permanently incapable of self-
support before the age of 18.

3.  The appellant has not submitted evidence of her payment 
of any last expenses for M.P.

CONCLUSION OF LAW

The appellant is not entitled to any amount of accrued 
benefits, to include for reimbursement of last expenses.  
38 U.S.C.A. § 5121 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.1000 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The Veteran served on active duty from April 1917 to May 
1920.  He died in November 1987.  His spouse, M. P., became 
entitled to death pension benefits in March 1988.  She was 
awarded additional benefits for aid and attendance in 
December 1996.

Evidence of record establishes that the appellant is the 
adult daughter of the Veteran and M. P.  She was born in July 
1947.  There is no evidence to show that she was permanently 
incapable of self-support before the age of 18 and she has 
never alleged that to be the case.  

The evidence also establishes that M. P. submitted evidence 
of her income and unreimbursed medical expenses each year, 
with such evidence last noted in the record as received in 
January 2004.  The appellant submitted information that she 
provided personal care of M. P. in August 1996.  She reported 
that she was paid $435 per month for this care.  This 
personal care continued through the years with some changes 
in the monthly amount reported.  

The pension payments for M. P. were managed by the VA Pension 
Maintenance Center (PMC) in Milwaukee, Wisconsin.  The annual 
certification of income and claiming of unreimbursed medical 
expenses were submitted to that office and authorization for 
continued benefits was provided by the PMC.  The PMC 
routinely accepted the amounts of unreimbursed medical 
expenses submitted by M.P.

M. P.'s information for January 2003 to December 2003 and 
projected from January 2004 to December 2004 was received at 
the PMC in January 2004.  The PMC wrote to M. P. and 
confirmed her monthly rate of pension, based on the reported 
unreimbursed medical expenses, on January 20, 2004.  

The PMC letter of January 20, 2004, is the last 
correspondence of record prior to a Report of Contact dated 
January [redacted], 2005.  The report noted that the appellant's 
representative had called the RO in Montgomery to inform VA 
of the death of M. P. on January [redacted], 2005.  

Associated with the claims folder are copies of statements, 
and receipts submitted by the appellant to the PMC.  There 
are two date stamps, and sometimes three on the documents.  
The first date is February 14, 2005, the second is February 
17, 2005, and the third is March 11, 2005.  The appellant 
also included a copy of a letter from the PMC dated February 
15, 2005.  

The initial submission appears to be from the appellant's 
sister as it included copies of two checks signed by the 
sister to pay for sitter services in 2004.  There was also a 
copy of a contract between the sister and a funeral home to 
provide for the services and burial of M. P.  The copy of the 
contract does not indicate payment was made by anyone.  Nor 
is there a final amount due listed.  These documents were 
stamped as originally received by the RO in Milwaukee on 
February 14, 2005.  They also contained date stamps of 
February 17, and March 11.  

A handwritten statement from the appellant, dated February 8, 
2005, and date stamped as received on February 14, 2005, 
inquired about whether the PMC would consider accrued bills 
after her mother's death.  The appellant said there were 
bills for M.P. that needed to be paid.  She said the PMC 
received "Form # 8416" [VA Form 21-8416, Medical Expense 
Report (MER)] on January 11, 2005.  She also said that she 
sent a form that reported a total of $9,250.80 for various 
expenses.  

The Milwaukee PMC wrote to the appellant on February 15th.  
The letter said that the PMC had received the appellant's 
recent correspondence but, because of insufficient or 
inaccurate information was unable to identify the proper 
record.  The letter further stated a search for the proper 
record would be made if the proper information was furnished.  
It added that that the "information requested below will 
help us."  There was an instruction for the appellant to 
complete as many items as possible and return the letter to 
the PMC with her original correspondence.  The letter does 
not include any information as to exactly what was sent to 
the appellant as no enclosure or attachment is identified.

It appears the appellant provided identifying information to 
the PMC in February 2005.

The PMC advised the appellant that the claims folder had been 
transferred to the Montgomery RO by way of a letter dated 
March 14, 2005.

The appellant submitted a VA Form 21-601, Application for 
Reimbursement from Accrued Amount Due a Deceased Beneficiary 
that was received at the RO in Montgomery in May 2005.  She 
listed hospital and other medical expenses as well as burial 
expenses to include the funeral home and a monument.  She 
listed herself and a sister as responsible for paying $6,000 
for sitter services.  She listed "7" children as paying for 
the funeral and "7" children as paying for a monument.  No 
copies of invoices or other forms of billing or proof of 
payment was submitted.  The submission indicated most of the 
items as paid but not all.  

The Montgomery RO denied the appellant's claim in September 
2005.  The RO informed the appellant that there were no 
accrued amounts payable.  There was nothing further contained 
in the decision.

The appellant disagreed with the denial in September 2005.  
She noted that she had helped her mother send in the 
necessary information to continue the pension payments every 
year.  She said she had sent the last year's information to 
the PMC in Milwaukee.  She wanted reimbursement for the 
payment of M.P.'s medical expenses and funeral.  She listed 
the names of her brothers and sisters that had paid for the 
funeral and monument.

She submitted a second statement in November 2005.  She said 
she submitted the necessary forms to VA on January 7, 2005, 
and confirmed their receipt by VA on January 11, 2005.  This 
included a VA Form 21-8416, MER.  She said she was told she 
would be eligible for "back pay" because the forms were 
received prior to her mother's death on January [redacted].  She 
said she wanted to be paid for the $9,250.80 of medical 
expenses for 2004.  She asked that she be sent the "rules" 
for why she could not receive payment.  

The RO issued a statement of the case (SOC) in July 2006.  
The SOC noted the appellant's contention of submission of 
information prior to her mother's death but said the 
information, to include a VA Form 21-8416, was not in the 
claims folder.  The claim remained denied on the basis that 
no accrued benefits were payable.

The appellant perfected her appeal of the denial of her claim 
in July 2006.  She said she had sent the "Orange" form to 
Milwaukee and did not know if it was a VA Form 21-8416 or 
not.  She said it was the form that her mother got back every 
year for reimbursement of her medical bills.  The appellant 
said she was told by a VA employee at the PMC that she had to 
send in another application for accrued bills and back pay 
for medical expenses.  She said she was told the claims 
folder would be sent to Montgomery.  She listed several 
medical-related expenses as well as an amount for the funeral 
home.  She did not include any receipts to show that any of 
the listed amounts were paid by her.  

The case was forwarded to the Board in October 2008.  A 
review of the claims folder did not reveal either a VA Form 
21-0518, Improved Pension Eligibility Verification Report 
(Surviving Spouse With No Children) (IPEVR) or MER that was 
received at any time in 2005.  The Board noted that there 
were IPEVR forms from previous years that were submitted on 
an annual basis.

The Board remanded the case to have the RO contact the PMC to 
determine if that office had received the information as 
alleged by the appellant.  In addition, the Board noted that 
the appellant has not been provided the proper notice as to 
what benefits she may be entitled to.  She was not issued 
notice, as required by the Veterans Claims Assistance Act of 
2000 (VCAA) until July 2006, after the issuance of the SOC.  
Moreover, the letter said it was issued in response to her 
claim of July 2006.  This is not correct.  The appellant had 
an informal claim as of February 2005 and a formal claim of 
record as of May 2005.

Finally, it was noted that 38 U.S.C.A. § 5121 (a)(3) (West 
Supp. 2008)(now West Supp. 2009) listed the order of possible 
beneficiaries upon the death of a surviving spouse that was 
in receipt of VA benefits.  The first priority is to the 
children of the deceased veteran.  Further, 38 U.S.C.A. §  
5121 (a)(6) provides that, if there are no other 
beneficiaries, accrued benefits may be paid as necessary to 
reimburse the person who bore the expense of the last 
sickness and burial.  See 38 C.F.R. § 3.1000(a)(1)-(5).  The 
question of whether any of the Veteran's children, to include 
the appellant, qualified as a child under applicable 
statutory and regulatory provisions had not been adjudicated 
in this case.  The Board acknowledged that it appeared that 
none of the children would meet the standard; however, the 
issue had to be adjudicated.  Also, the question of last 
expenses had to be addressed by the RO.  

The RO wrote to the appellant in March 2009.  The letter 
detailed at length the evidence received in conjunction with 
her current claim.  It was noted that there was evidence of 
record that showed persons other than the appellant had made 
payments, such as her sister for sitter service.  Further, 
there was no evidence of payment of the funeral expenses.  
She was informed that the RO had contacted the PMC for 
evidence of the submission that was alleged to have been 
received in January 2005.  The RO also included information 
about representation as the appellant was unrepresented.  
This information was also provided to her in the RO's letter 
of July 2006.

The appellant responded in March 2009.  She submitted a copy 
of an invoice from the funeral home that was annotated that a 
check in the amount of $4,427 was received on January 17, 
2005.  She also submitted evidence of the purchase of a 
monument that was paid for by K.P.

The RO obtained a copy of the IPEVR submitted by M.P. to 
report her income and expenses for 2004 and projected income 
and expenses for 2005.  The form was date stamped as received 
at the PMC on January 11, 2005.  The form reported the 
expenses as a total number for 2004.  There was no report of 
individual expenses or showing that anyone but M.P. had paid 
the expenses.  The RO was not able to find evidence of a 
submission of a MER for the same period.  

The RO issued a supplemental statement of the case (SSOC) in 
May 2009.  The SSOC determined that the appellant did not 
satisfy the criteria to be considered a child for payment of 
accrued benefits.  It was further determined that she had not 
submitted evidence of her payment of any last expenses for 
M.P.  There was evidence of payment of expenses by others.  

The appellant submitted additional evidence in June 2009.  
She used a form supplied with the SSOC to show she had 
additional evidence for consideration.  The form was signed 
by the appellant and two individuals identified as 
"daughters", B.P. and M.K., that are also presumably her 
sisters.  The evidence showed that M.K. paid the funeral home 
the $4,427.

The RO issued another SSOC to address the new evidence in 
June 2009.  The appellant's claim remained denied as the 
evidence demonstrated that someone other than the appellant 
had paid the funeral home and paid for the monument.

The appellant submitted a final statement in June 2009.  She 
said she was not applying for herself in regard to the 
funeral home and monument expenses.  She said she was 
applying for her brother and sister.  She said they gave her 
permission to do so.  She said her only claim was for "back 
expenses" for 2004.  She noted that she had sent the 
income/expense forms in every year and understood she would 
be eligible for payments because she submitted the form prior 
to her mother's death.  

II.  Analysis

The law and regulations governing claims for accrued benefits 
state that, upon the death of a beneficiary, periodic 
monetary benefits to which he or she was entitled to, on the 
basis of evidence in the file at the date of death (accrued 
benefits) and, due and unpaid, may be paid to certain 
parties.  38 U.S.C.A. § 5121(a) (West Supp. 2009); 38 C.F.R. 
§ 3.1000(a) (2008).  

Persons eligible for such payments (which are paid to the 
first living person listed) include: the veteran's spouse; 
the veteran's children (in equal shares); and the veteran's 
dependent parents (in equal shares) or the surviving parent.  
Upon the death of a surviving spouse or remarried surviving 
spouse, payment goes to the children of the deceased veteran.  
In all other cases, only so much of the accrued benefit may 
be paid as may be necessary to reimburse the person who bore 
the expense of last sickness or burial.  38 U.S.C.A. § 5121 
(a)(2)(A),(B), (a)(3), (a)(5) (West Supp. 2009); 38 C.F.R. § 
3.1000(a)(1)-(4) (2008) (emphasis added).

For purposes of determining eligibility as a claimant, a 
child must be unmarried and must be either under the age of 
18, have become permanently incapable of self- support before 
the age of 18, or be between the ages of 18 and 23 and 
pursuing a course of instruction at an approved educational 
institution.  38 U.S.C.A. § 101(4)(A)(ii) (West 2002); 38 
C.F.R. §§ 3.57(a)(1), 3.1000(d)(2) (2008).

Applications for accrued benefits must be filed within one 
year after the date of death.  38 U.S.C.A. § 5121(c) (West 
2002).

The Board notes that the statute regarding accrued benefits 
claims was amended by the Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, § 104, on December 16, 2003.  Section 104 
amended 38 U.S.C.A. § 5121(a) by repealing a two-year limit 
on accrued benefits so that a veteran's survivor may receive 
the full amount of award for accrued benefits.  However, for 
reasons to follow, this change does not affect this case.

The Board also notes that 38 C.F.R. § 3.1000 was amended in 
December 2006, effective January 29, 2007, to implement 
changes made to 38 U.S.C.A. § 5121.  See 71 Fed. Reg. 78,368-
78,369 (Dec. 29, 2006).  The changes made to the regulation 
do not impact the adjudication of the appellant's claim.  The 
changes do not alter the requirement that the claimant must 
qualify as one of the three statutorily enumerated categories 
of recipients in order to receive accrued benefits beyond 
reimbursement for last expense and burial.  

The facts of the case are not in dispute.  The appellant 
submitted her claim in February 2005.  She was clearly over 
23 years old at that time, thus she was beyond the age for 
recognition as a child.  The claims folder does not contain 
any evidence that the appellant was permanently incapable of 
self-support before the age of 18 nor does the appellant make 
such an assertion.  Clearly, the appellant does not satisfy 
the necessary criteria to be considered a child under 
38 U.S.C.A. § 5121.  Therefore, she is not entitled to 
payment of any accrued benefits on that basis.

The appellant contends that there were outstanding bills from 
2004 that should be paid from M.P.'s pension payments.  These 
were not described as last expenses but were described in 
general terms.  Further, the funeral expenses and cost of the 
monument were listed as having been paid with reimbursement 
of those costs sought.

The appellant has been informed by way of VA correspondence 
dated in July 2006 and March 2009 of the need to submit 
evidence of her payment of any specific expenses, to include 
medical expenses associated with her mother's last illness as 
well as expenses related to the funeral and burial.  She has 
failed to provide any specific evidence, only general 
evidence of outstanding bills or bills that were paid by 
others.  She has said she was seeking reimbursement for her 
brothers and sisters.  However, she has not been designated 
as a representative on their behalf and did not raise this 
contention until her statement of June 2009.  

It appears the appellant believes that she is entitled to a 
full reimbursement for the total of medical expenses reported 
for 2004 - $9,250.80.  Her assumption is incorrect.  The 
medical expenses were used to offset income received by M.P. 
during 2004.  They, as a routine, are never subject to 
reimbursement.  Only those expenses that could be associated 
with the last illness of M.P. are subject to reimbursement 
and then only when sufficient proof is submitted of their 
payment.  The appellant has been asked on several occasions 
to provide evidence of her payment of those last expenses.  
She has failed to provide any evidence of her payment of any 
expenses.  

The Board finds that there is no legal authority to support 
the appellant's contentions.  The law is specific on who may 
receive accrued benefits.  The appellant is not eligible for 
any type of accrued benefit except for that provided by 
38 U.S.C.A. § 5121(a)(5) - the reimbursement for the expense 
of the last sickness and burial.  She does not meet the other 
stated criteria for eligibility.  

As noted, the appellant has not submitted any documentary 
evidence to show that she paid for any of the last expenses 
of M.P., despite being informed of the need to do so.  
Accordingly, there is no legal basis to award the appellant 
any accrued benefits and the appeal is denied.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (in cases where it is 
the law, and not the evidence, that is dispositive, the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law).

The Board notes that the appellant was provided the notice 
required by the VCAA in letters dated in July 2006 and March 
2009.  However, in cases such as this one, where the 
disposition of the claim turns on the law and not on the 
facts, further action under the VCAA is not required.  See 
Smith (Claudus) v. Gober, 14 Vet. App. 227, 230 (2000); Mason 
v. Principi, 16 Vet. App. 129, 132 (2002).


ORDER

Entitlement to accrued benefits is denied.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


